          Case 2:18-cv-06465-WBV Document 91 Filed 09/30/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



JUSTIN GRANT, ET AL.                                  CIVIL ACTION

VERSUS                                                NO. 18-6465

MARLIN GUSMAN, ET AL.                                 SECTION D (3)

                                       ORDER

        The Court, having considered the Motion for Costs and Attorney’s Fees, 1 the

Opposition, 2 the Reply, 3 the record, the applicable law, and the Report and

Recommendation of the United States Magistrate Judge, 4 hereby approves the

Report and Recommendation of the United States Magistrate Judge and adopts it as

its opinion in this matter. The Court notes that no party filed objections to the

Magistrate Judge’s Report and Recommendation. Accordingly,

        IT IS HEREBY ORDERED that Plaintiff’s Motion for Attorneys’ Fees and

Costs Pursuant to 42 U.S.C. § 1988 is GRANTED IN PART to the extent that

Plaintiffs be awarded $52,137.00 in fees and $1,268.26 in costs.

        New Orleans, Louisiana, September 30, 2020.



                                            ______________________________________
                                            WENDY B. VITTER
                                            UNITED STATES DISTRICT JUDGE




1 R. Doc. 76.
2 R. Doc. 82.
3 R. Doc. 88.
4 R. Doc. 90.
